Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email with Brenda Flockhart-Shanks on August 2nd, 2022.
The application has been amended as follows: 

Claims 1-10 Canceled. 11. (Previously Presented) A system comprising a processor and a non-transient storage medium including processor executable instructions implementing an analyzer module including a hierarchical analytics framework configured to: 
	utilize a first set of machine learned algorithms to identify and quantify a set of biological properties utilizing medical imaging data, wherein the biological properties include LRNC regions of a blood vessel, wherein the medical imaging data is computer tomography (CT) data; 
	segment the medical imaging data based on the quantified biological properties to determine a lumen boundary; and 
	determine a cap thickness based on a minimum distance between the lumen boundary and LRNC regions, wherein the determining the minimum distance between the lumen boundary and the LRNC regions comprises:
	creating first vector between a first voxel in the lumen and first voxel in the LNRC,
	determining a first distance of the first vector, 
	creating a second vector between a second voxel point in the lumen and a second voxel in the LNRC, wherein the second voxel point in the lumen is different then the first voxel in the lumen and the second voxel in the LRNC is different then the second voxel in the LRNC, 
	determining a second distance of the second vector, and
	assigning the minimum distance to the smallest of the first distance and the second distance.12. (Original) The system of claim 11 wherein segmenting the medical imaging data further comprises segmenting the medical imaging data into an outer wall boundary.13. (Original) The system of claim 12 further wherein the analyzer module is configured to partition a lumen and an outer wall based on the segmented lumen boundary and outer wall boundary into one or more vessel boundaries.14. (Original) The system of claim 13 wherein the biological properties include calcified regions, LRNC regions, intra-plaque regions, matrix regions, or any combination thereof.
15. (New) A method for a hierarchical analytics framework, the method comprising: 
	utilizing a first set of machine learned algorithms to identify and quantify a set of biological properties utilizing medical imaging data, wherein the biological properties include LRNC regions of a blood vessel, wherein the medical imaging data is computer tomography (CT) data; and 
	segmenting the medical imaging data based on the quantified biological properties to determine a lumen boundary; and 
	determining a cap thickness based on a minimum distance between the lumen boundary and LRNC regions, wherein the determining the minimum distance between the lumen boundary and the LRNC regions comprises:
	creating first vector between a first voxel in the lumen and first voxel in the LNRC,
	determining a first distance of the first vector, 
	creating a second vector between a second voxel point in the lumen and a second voxel in the LNRC, wherein the second voxel point in the lumen is different then the first voxel in the lumen and the second voxel in the LRNC is different then the second voxel in the LRNC, 
	determining a second distance of the second vector, and
	assigning the minimum distance to the smallest of the first distance and the second distance.
16. (New) The method of claim 15 wherein segmenting the medical imaging data further comprises segmenting the medical imaging data into an outer wall boundary.17. (New) The method of claim 16 further wherein the analyzer module is configured to partition a lumen and an outer wall based on the segmented lumen boundary and outer wall boundary into one or more vessel boundaries.18. (New) The method of claim 17 wherein the biological properties include calcified regions, LRNC regions, intra-plaque regions, matrix regions, or any combination thereof.

The following is an examiner’s statement of reasons for allowance: The claims require the determination of a cap thickness of a lipid rich necrotic core (LRNC) based on the minimum distance between a lumen boundary and a LRNC region. The claim require that the minimum distance is determined based on creating vectors between two voxels of the two regions and determining the distance based on the vectors. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Relevant prior art determines cap thickness based on laser stimulation of the LRNC and estimates the depth based on the characteristics of the laser stimulation. Therefore, the determination of the cap thickness with vectors between voxel regions is a distinguishing feature of the claimed invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed July 18th, 2022, with respect to Claims 11-14 have been fully considered and are persuasive.  The rejection of Claims 11-14 of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 11-18 allowed.
The following is an examiner’s statement of reasons for allowance: See Examiner’s Amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668